Citation Nr: 1735089	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-34 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1968 to December 1970 with additional service in the U.S. Marine Corps Reserve.  He served in the Republic of Vietnam and was awarded a Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

This case was previously before the Board in October 2015 and in April 2016.  The claim for service connection for headaches was denied in the latter decision.  In March 2017, the United States Court of Appeals of Veterans Claims (CAVC), pursuant to a Joint Motion for Remand, issued an Order vacating the April 2016 Board decision regarding service connection for headaches and remanded the case to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (2014).


FINDING OF FACT

The Veteran's current tension headaches are attributable to a combat injury and headaches experienced in service.


CONCLUSION OF LAW

Current headaches are the result of an injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board is granting the appeal and any discussion regarding the duties to notify and assist is not necessary.  Any error in these duties would not be prejudicial to the appellant and is therefore harmless. 

Service Connection

The Veteran attributes his current headaches to an injury (a fall down a hill) in combat in Vietnam.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For any Veteran who engaged in combat with the enemy in active service of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of that injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of that incurrence or aggravation in such service.  VA shall resolve every reasonable doubt in favor of the Veteran.  Service connection of that injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014) see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. §1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In Maxson v. Gober, the Federal Circuit stated that the combat presumption is an "evidentiary mechanism [that] involves a three step analysis."  230 F.3d 1330, 1332 (Fed. Cir. 2000).  The first two steps require (1) determining "whether the veteran has presented 'satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease' "and (2) determining "whether the evidence is 'consistent with the circumstances, conditions, or hardships of such service.'"  Id. at 1323-33 (quoting 38 U.S.C.A. § 1154(b)).  The Federal Circuit established that, "[i]f these two steps are met, the Secretary shall accept the evidence as 'sufficient proof of service-connection,' regardless of the absence of official records." Id. at 1333 (quoting 38 U.S.C.A. § 1154(b)).  The third step then requires an analysis of whether service connection "may be rebutted by clear and convincing evidence to the contrary."  38 U.S.C.A. § 1154(b); Maxson, 230 F.3d at 1333.  

The combat presumption not only allows the occurrence of both the "cause" of a disability, but the "disability itself."  See Reeves v. Shinseki, 682 F.3d 988, 998-9 (Fed. Cir. 2012) ("In short, although the record contained evidence of the cause of Reeves' disability . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service.")  (citing Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The combat presumption reduces for veterans who have engaged in combat the burden of presenting evidence of incurrence of an injury in service, but does not eliminate the nexus requirement.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  The Veteran must show that the disability he incurred in service was a chronic condition that persisted in the years following his active duty.  Reeves v. Shinseki, 682 F3e. 988 (2012).  

The Veteran claims that his headaches started when his "unit was involved in combat in Vietnam . . . .  While on patrol during Vietnam's rainy season, [he] fell down a jungle hill, hitting trees and 'everything in the way,' a fall he estimates at close to two stories."  July 2017 Brief in Support of Veteran's Service Connection for Headaches;  see also February 2016 email (containing Veteran's statement that he was engaged in combat and "fell . . . down the side of a hill"); July 1986 Statement in Support of Claim (noting Veteran "was the point man [on] foot . . .  [and] fell down the hill just as the enemy opened fired.")

The Veteran's December 1970 separation examination did not record either that the Veteran had or did not have headaches and generally is internally inconsistent and inconclusive.  The clinical evaluation only checked "abnormal" for "body marks, scars, and tattoos" and also made a notation for "lower extremities," but did not mark either abnormal or normal.  The examiner likewise did not check any relevant area as "normal" and the "clinical evaluation" is blank.  A typewritten section in "notes" reports that the Veteran only had the defects listed in the summary section and the summary section did not list "headaches."  The Veteran signed below the following statement: "I certify that I have been informed of and understand the provisions of BUMEDINST 6120.6B."  See Real vs. US, 906 F.2d 1557, 1559 (Fed. Cir. 1990) (noting that this instruction "informed the service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician").  A Report of History Medical form for separation has not survived.  However, a prior June 1986 VA Rating Decision noted that the Veteran's "Report of [M]edical [H]istory completed at separation recorded complaint of frequent headaches." 

A June 1973 Report of Medical Examination in the Marine Corps Reserve noted the Veteran's clinical evaluation was "normal" (accept for scars).  However, the Veteran's Report of Medical History reported both "frequent and severe headaches" and the "physician's summary" section reported that the Veteran had "occ[ipital] frontal headache - n[ot] c[onsidered] d[isabling]."  There is no onset date listed.  Occipital frontal headache (i.e., occipital neuralgia) causes "pain in the distribution of the occipital nerves, due to pressure or trauma to the nerve."  See Dorland's Illustrated Medical Dictionary, 1281 (31st ed. 2007).  In other words, occipital frontal headaches would be consistent with the Veteran's description of trauma to the head.  Similar to the December 1970 separation examination, the examiner did not note headaches in either the "notes" nor in the "summary of defects and diagnoses" sections.

The evidence of record shows that the Veteran either complained of, or sought treatment for headaches, since at least the mid-1970s.  See June 1973 reserve examination (noting Veteran and the examiner reported headaches in his Report of Medical History); September 1983 (reporting headaches); October 1983 VA Clinical Record (reporting Veteran had headaches); February 1984 VA Hospital Summary (same); May 1986 VA Request for Information (requesting information regarding headaches from service department records); January 1988 statement in support of claim (reporting that the Veteran sought treatment for headaches at private and university hospitals in the 1980s, however, these records were not obtained at the time); Veteran's November 2010 letter (reporting that the Veteran had been treated at in-patient and out-patient VA and non-VA facilities in the 1990s, but that either records were not maintained or the facilities had closed); July 2017 Brief in Support ([The Veteran "sought treatment at outpatient clinics in Orange Park, FL from 1975 to 1983 and in Dade City FL, 1983 to 1988.  [The Veteran] no longer has the records of these visits.  When the VA asked him to produce records of this treatment more than twenty years after the fact, [the Veteran] wrote that most private non-VA clinics do not retain information longer than seven to ten years.").  VA treatment records report that the Veteran reported headaches at treatment at the VA in the 2000s on.  On the other hand, various examiners in periodic service and a VA examination in June 1973, December 1978, and October 1983 did not list any issues involving headaches. 

In January 2012, a VA examiner diagnosed the Veteran with tension headaches.  The Veteran has not been found to have, nor has he or his representative contended, any other type of impairment related to a head injury besides headaches.  See October 2014 VA examination (finding "no evidence of traumatic brain injury - by history and records" and ruled out residuals of traumatic brain injury); January 2016 VA examination (noting tension headaches and no migraines). 

The Veteran contends his headaches were due to an injury in combat in 1969.  As stated in the prior April 2016 Board decision, "there is a factual presumption that the alleged blow to the head while falling down a hill in service during combat occurred."  As the April 2016 Board decision found that both a blow to the head and, by inference, resulting headaches in service, the Veteran has shown that combat-related headaches occurred in service.  Separately, drawing all inferences in favor of the Veteran, the Veteran has submitted satisfactory lay statements and post-service medical evidence.  The Board finds such an event, a fall down a hill during combat in Vietnam and the onset of headaches is consistent with the circumstances of the Veteran's service.  There is no contrary clear and convincing evidence.  Therefore, the Veteran's account of the head injury and headaches is accepted.

The Veteran must establish nexus between headaches he is presumed to have incurred in service and his current headaches.  The Veteran reports headaches since an in-service injury.  Headaches are lay observable symptoms.  The Veteran is competent to report the existence of headaches, as it is within the realm of personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

Turning to whether these statements are credible, the Veteran's first surviving record of headaches is from June 1973, slightly more than two years after service.  The Veteran's reports of headaches are recorded thereafter.  The December 1970 separation examination did not record headaches in the "defects" nor in the summary section and the Veteran denied "serious medical problems."  There is no surviving Report of Medical History at separation, but at one point one did exist and "recorded complaint of frequent headaches."  See June 1986 Rating Decision.  The lack of notations of headaches in the Report of Medical Examination is consistent with the June 1973 reserve examination.  The Veteran's Report of Medical History stated he had a history of headaches.  The examiner noted that the headaches were "not considered disabling" and reported the relevant areas as "normal."  In essence, the evidence of records supports a finding of headaches since service, but, because they were "not considered disabling" nor were a "serious medical problem," they were not clinically evaluated or noted on examinations.  As this reading of the contemporaneous medical evidence supports the lay evidence, the Veteran's lay statements regarding headaches from service onward are credible.

Additional evidence weighs in favor of the Veteran's statements' credibility, including the consistency of the Veteran's statements of the event in service (a fall in combat down the side of a hill), decades of reports of headaches (including numerous times years any claim for benefits were filed and again after an initial claim was denied and became final), and an early notation of a possible trauma-related headache condition.  Therefore, the Veteran's statements regarding headaches are plausible, consistent with the evidence, and therefore are credible.

Having been found competent and credible, the Veteran's lay statements are entitled to probative weight and the Board finds that these lay statements are enough to substantiate the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence."); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection.").  The Board therefore finds that the record contains competent lay evidence that the Veteran has had these headaches ever since service.

In sum, the Veteran has tension headaches and is entitled to a presumption that the same headache disability occurred in service.  The Veteran's lay statements are probative as to a nexus.  As a result, entitlement to service connection for tension headaches is warranted. 






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for tension headaches is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


